Quinn, Chief Judge
(concurring in the result):
As Judge Latimer points out, at the trial the defense counsel “made a number of valid objections, he called witnesses to the stand to support the defense, and he submitted a motion for a finding of not guilty which was presented and argued in a very acceptable manner.” Judge Latimer concludes, however, that counsel’s failure to make a closing argument and present evidence of mitigation deprived the accused of his right to the effective assistance of a qualified lawyer. In view of the overwhelming evidence of guilt, I would affirm a finding of unpremeditated murder. See United States v Best, 6 USCMA 39, 45, 19 CMR 165. However, in order to effect a practical disposition of the case, I concur in the result.